Citation Nr: 0610993	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 


FINDING OF FACT

The veteran's current osteoarthritis of the multiple joints 
was not present in service or manifested within one year of 
the veteran's discharge from service, nor is it related to 
service.


CONCLUSION OF LAW

Osteoarthritis of the multiple joints was not incurred in or 
aggravated by active service, nor may such disability be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that the notice 
letters to the veteran dated in March 2002 and August 2005 
complied with the specific notification requirements

The Court's decision in Pelegrini held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for osteoarthritis of the multiple joints, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  Specifically, VA has attempted to obtain 
the veteran's service medical records and informed the 
veteran of their unavailability.  The VA has obtained Morning 
Reports pertaining to the veteran, obtained the veteran's VA 
medical treatment records, and obtained a VA examination 
which included a medical opinion.  Furthermore the VA has 
associated with the claims folder lay statements and books 
submitted by the veteran.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and he has done so.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate either of the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as opposed to merely isolated findings or a diagnosis 
including the word "chronic, is required."  When the fact 
of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


History and Analysis

The veteran maintains that his current osteoarthritis 
disability of 8multiple joints was caused by the extreme 
conditions that he experienced while serving as one of 
"Merrill's Marauders" in World War II.  The veteran 
reported that he carried a 70 pound back pack through the 
wilds of Burma.  The veteran asserted that climbing and 
descending the mountains on foot, while carrying all that 
weight, was torture to his body.  He also reported that he 
waded through ice cold rivers, and that he slept in mud in 
the thickest and wettest jungle in the world during monsoon 
season.  The veteran maintains that this stress to his body 
caused him to develop arthritis of the multiple joints.

The veteran submitted a February 1981 statement from a fellow 
serviceman who verified the conditions that they experienced 
in service.  This serviceman also stated that he remembered 
that the veteran had problems with his back, knees, and hips 
while in service. 

In a February 1981 letter, the veteran's late wife stated 
that she had been an army nurse in service.  She remembered 
that when the veteran was evacuated to her hospital, the 
veteran could barely walk, and his knees and legs were badly 
swollen.  She reported that his neck, back, and pelvis had 
also given him a great deal of pain.  She further stated that 
she later married the veteran and that he had suffered 
extreme and constant pain in those joints ever since.

The veteran submitted several books which describe the harsh 
conditions that his unit, Merrill's Marauders, experienced 
while fighting in Burma. 

The veteran's service medical records are unavailable.  
Morning Reports reveal that the veteran was hospitalized 
during service.

On his June 1946 original claim, the veteran reported that he 
had been hospitalized during service for amebic dysentery in 
June 1944 and again in August 1944,.

The veteran was hospitalized at VA facilities in May 1946 and 
January 1959 for gastrointestinal complaints.  On examination 
upon entry to the VA hospital in January 1959 it was noted 
that musculo-skeletal examination was negative and that the 
veteran had no complaints of back pain.

The veteran's VA medical records show that the first 
diagnosis related to arthritis was made in March 1976.

The Board does note that the veteran is a combat veteran and 
the Board accepts that the veteran's service included extreme 
conditions and that he experienced pain in the joints during 
service.  See 38 U.S.C.A. § 1154 (West 2002).  However, as a 
layperson he is not competent to render a medical opinion as 
to the etiology of such pain during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board recognizes 
that the veteran's spouse was a nurse and that she reported 
that the veteran had pain and swelling of joints during 
service.  However, she did not state that such symptoms were 
related to arthritis.  The Board further notes that the 
veteran's June 1946 original claim only mentioned that he had 
been treated for gastrointestinal disability during his 
hospitalizations in service.  Furthermore, the VA 
hospitalizations in May 1946 and January 1959 were also only 
for gastrointestinal disability, not for a disability of the 
joints.

Although the post-service medical evidence of record shows 
that the veteran currently has osteoarthritis of the multiple 
joints, there is no post-service medical evidence of 
osteoarthritis of the multiple joints until 30 years after 
the veteran's discharge from service.  Furthermore, there is 
no medical nexus between the veteran's current osteoarthritis 
of the multiple joints and his military service.  Moreover, a 
VA physician who examined the veteran in August 2005, noted 
the heavy hiking and extreme conditions the veteran 
experienced in Burma, yet still opined that the veteran's 
current osteoarthritis of the multiple joints disability is 
not etiologically related to his military service.

There is no medical evidence indicating a nexus between the 
veteran's current osteoarthritis disability and service, and 
there is competent medical evidence stating that the 
veteran's currently osteoarthritis of the multiple joints is 
unrelated to the veteran's service.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for osteoarthritis of the 
multiple joints is denied.



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


